This is the first case that has followed the authority ofWoodruff v. Wallace, 3 Okla. 355. I concur in this decision because it has now become the law of this jurisdiction, and my concurrence in the future to decisions in cases wherein mandatory injunction is recognized as a proper remedy to recover the possession of land in the peaceable possession of another must be *Page 437 
understood to be an acquiescence in the law as established by the decisions of this court, to which I disagreed and still disagree, and not an assent to the principle on which these decisions are based.
McAtee, J., dissenting.
Dissenting opinion by